EXHIBIT 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 15, 2011, is by and among OSI SYSTEMS, INC., a Delaware corporation
(the “Borrower”), the Domestic Subsidiaries of the Borrower (collectively, the
“Guarantors”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative
agent on behalf of the Lenders under the Credit Agreement (as hereinafter
defined) (in such capacity, the “Administrative Agent”).  Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed thereto
in the Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement dated as of October 15, 2010 (as
amended by that certain First Amendment to Credit Agreement dated as of
November 10, 2011 and as further amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”);

 

WHEREAS, the Credit Parties have requested that the Lenders amend certain
provisions of the Credit Agreement; and

 

WHEREAS, the Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

 

1.1          Amendment to Section 2.3(a).  Section 2.3(a) of the Credit
Agreement is hereby amended by replacing “ONE HUNDRED SEVENTY-FIVE MILLION
DOLLARS ($175,000,000)” referenced therein with “TWO HUNDRED MILLION DOLLARS
($200,000,000)”.

 

--------------------------------------------------------------------------------


 

ARTICLE II

CONDITIONS TO EFFECTIVENESS

 

2.1          Closing Conditions.  This Amendment shall become effective as of
the day and year set forth above (the “Amendment Effective Date”) upon
satisfaction of the following conditions (in form and substance reasonably
acceptable to the Administrative Agent):

 

(a)           Executed Amendment.  Receipt by the Administrative Agent of
counterparts of this Amendment executed by a duly authorized officer of each
party hereto.

 

(b)           Executed Lender Consents.  Receipt by the Administrative Agent of
executed lender consents, in substantially the form of Exhibit A attached hereto
(each a “Lender Consent”), from the Lenders authorizing the Administrative Agent
to enter into this Amendment on their behalf.  The delivery by the
Administrative Agent of its signature page to this Amendment shall constitute
conclusive evidence that the consents from the Lenders have been obtained.

 

(c)           Fees and Expenses.  The Administrative Agent shall have received
from the Borrower such fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby and King & Spalding LLP
shall have received from the Borrower payment of all outstanding fees and
expenses previously incurred and all fees and expenses incurred in connection
with this Amendment.

 

ARTICLE III

MISCELLANEOUS

 

3.1          Amended Terms.  On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Credit Documents shall
hereafter mean the Credit Agreement as amended by this Amendment.  Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.

 

3.2          Representations and Warranties of Credit Parties.  Each of the
Credit Parties represents and warrants as follows:

 

(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.

 

(b)           This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligations, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

--------------------------------------------------------------------------------


 

(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.

 

(d)           The representations and warranties set forth in Article III of the
Credit Agreement are true and correct as of the date hereof (except for those
which expressly relate to an earlier date).

 

(e)           After giving effect to this Amendment, no event has occurred and
is continuing which constitutes a Default or an Event of Default.

 

(f)            The Security Documents continue to create a valid security
interest in, and Lien upon, the Collateral, in favor of the Administrative
Agent, for the benefit of the Lenders, which security interests and Liens are
perfected in accordance with the terms of the Security Documents and prior to
all Liens other than Permitted Liens.

 

(g)           Except as specifically provided in this Amendment, the Credit
Party Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims.

 

3.3          Reaffirmation of Credit Party Obligations.  Each Credit Party
hereby ratifies the Credit Agreement and acknowledges and reaffirms (a) that it
is bound by all terms of the Credit Agreement applicable to it and (b) that it
is responsible for the observance and full performance of its respective Credit
Party Obligations.

 

3.4          Credit Document.  This Amendment shall constitute a Credit Document
under the terms of the Credit Agreement.

 

3.5          Expenses.  The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of the Administrative Agent’s legal counsel.

 

3.6          Further Assurances.  The Credit Parties agree to promptly take such
reasonable action, upon the request of the Administrative Agent, as is necessary
to carry out the intent of this Amendment.

 

3.7          Entirety.  This Amendment and the other Credit Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

 

3.8          Counterparts; Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. 
Delivery of an executed counterpart to this Amendment by telecopy or other
electronic means shall be effective as an original and shall constitute a
representation that an original will be delivered.

 

--------------------------------------------------------------------------------


 

3.9          No Actions, Claims, Etc.  As of the date hereof, each of the Credit
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.

 

3.10        GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

3.11        Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

3.12        General Release.  In consideration of the Administrative Agent’s, on
behalf of the Lenders, willingness to enter into this Amendment, each Credit
Party hereby releases and forever discharges the Administrative Agent, the
Lenders and the Administrative Agent’s and the Lender’s respective predecessors,
successors, assigns, officers, managers, directors, employees, agents,
attorneys, representatives, and affiliates (hereinafter all of the above
collectively referred to as “Bank Group”), from any and all claims,
counterclaims, demands, damages, debts, suits, liabilities, actions and causes
of action of any nature whatsoever, including, without limitation, all claims,
demands, and causes of action for contribution and indemnity, whether arising at
law or in equity, whether known or unknown, whether liability be direct or
indirect, liquidated or unliquidated, whether absolute or contingent, foreseen
or unforeseen, and whether or not heretofore asserted, which any Credit Party
may have or claim to have against any of the Bank Group in any way related to or
connected with the Credit Documents and the transactions contemplated thereby.

 

3.13        Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. 
The jurisdiction, service of process and waiver of jury trial provisions set
forth in Sections 9.13 and 9.16 of the Credit Agreement are hereby incorporated
by reference, mutatis mutandis.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:

OSI SYSTEMS, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Alan Edrick

 

Name: Alan Edrick

 

Title: Chief Financial Officer

 

 

 

 

GUARANTORS:

DOLPHIN MEDICAL, INC.,

 

a California corporation

 

 

 

By:

/s/ Deepak Chopra

 

Name: Deepak Chopra

 

Title: Chief Executive Officer

 

 

 

 

 

FERSON TECHNOLOGIES, INC.,

 

a California corporation

 

 

 

By:

/s/ Alan Edrick

 

Name: Alan Edrick

 

Title: Chief Financial Officer

 

 

 

 

 

OSI DEFENSE SYSTEMS, LLC,

 

a Florida limited liability company

 

 

 

 

 

By:

/s/ Alan Edrick

 

Name: Alan Edrick

 

Title: Chief Financial Office

 

 

 

 

 

OSI ELECTRONICS, INC.,

 

a California corporation

 

 

 

 

 

By:

/s/ Alan Edrick

 

Name: Alan Edrick

 

Title: Chief Financial Office

 

--------------------------------------------------------------------------------


 

 

OSI OPTOELECTRONICS, INC.,

 

a California corporation

 

 

 

 

 

By:

/s/ Alan Edrick

 

Name: Alan Edrick

 

Title: Chief Financial Office

 

 

 

 

 

RAPISCAN LABORATORIES, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Shiva Kumar

 

Name: Shiva Kumar

 

Title: President

 

 

 

 

 

RAPISCAN SYSTEMS, INC.,

 

a California corporation

 

 

 

 

 

By:

/s/ Deepak Chopra

 

Name: Deepak Chopra

 

Title: Chief Executive Officer

 

 

 

 

 

SPACELABS HEALTHCARE, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Alan Edrick

 

Name: Alan Edrick

 

Title: Chief Financial Office

 

 

 

 

 

SPACELABS HEALTHCARE, L.L.C.,

 

a Washington limited liability company

 

 

 

 

 

By:

/s/ Nicholas Ong

 

Name: Nicholas Ong

 

Title: President

 

--------------------------------------------------------------------------------


 

 

SPACELABS MEDICAL, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Alan Edrick

 

Name: Alan Edrick

 

Title: Chief Financial Office

 

 

 

 

 

S2 GLOBAL, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/a/ Jonathan Fleming

 

Name: Jonathan Fleming

 

Title: President

 

 

 

 

 

TSA SYSTEMS, LTD.,

 

a Colorado corporation

 

 

 

 

 

By:

/s/ Shiva Kumar

 

Name: Shiva Kumar

 

Title: President

 

 

 

 

 

OSI LASER DIODE, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Rollin Ball

 

Name: Rollin Ball

 

Title: President

 

 

 

 

 

RAPISCAN GOVERNMENT SERVICES, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Peter Kant

 

Name: Peter Kant

 

Title: President

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender and as Administrative Agent on behalf of the Lenders

 

 

 

 

 

By:

/s/ Thomas Sigurdson

 

Name: Thomas Sigurdson

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF

LENDER CONSENT

 

See Attached.

 

--------------------------------------------------------------------------------


 

LENDER CONSENT

 

This Lender Consent is given pursuant to the Credit Agreement, dated as of
October 15, 2010 (as amended, restated, modified or supplemented from time to
time, the “Credit Agreement”), by and among OSI SYSTEMS, INC., a Delaware
corporation (the “Borrower”), those certain Domestic Subsidiaries of the
Borrower party thereto (collectively, the “Guarantors”), the lenders and other
financial institutions from time to time party thereto (the “Lenders”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as administrative agent on behalf of the
Lenders (in such capacity, the “Administrative Agent”).  Capitalized terms used
herein shall have the meanings ascribed thereto in the Credit Agreement unless
otherwise defined herein.

 

The undersigned hereby approves the Second Amendment to Credit Agreement, to be
dated on or about December 15, 2011, by and among the Borrower, the Guarantors
party thereto, and the Administrative Agent, on behalf of the Lenders (the
“Amendment”) and hereby authorizes the Administrative Agent to execute and
deliver the Amendment on its behalf and, by its execution below, the undersigned
agrees to be bound by the terms and conditions of the Amendment and the Credit
Agreement.

 

Delivery of this Lender Consent by telecopy shall be effective as an original.

 

A duly authorized officer of the undersigned has executed this Lender Consent as
of the        day of                                   , 2011.

 

 

                                                      ,

 

as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------